Citation Nr: 1714293	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected scaring of the left foot. 

2.  Entitlement to a disability rating in excess of 20 percent for service-connected traumatic arthritis of the left knee. 

3.  Entitlement to a disability rating in excess of 40 for service-connected residuals of a left ankle injury with traumatic arthritis. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In that decision the Veteran was granted service connection for a scar of the left foot at a noncompensable rate.  The decision also denied the Veteran's claims for increased ratings for the left knee and left ankle.  The Veteran appealed the rating decision in June 2013.  A statement of the case (SOC) was issued in December 2015, and the Veteran perfected an appeal to the Board in a January 2015 VA Form 9.  

The Veteran appeared at a Travel Board hearing at the RO in November 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, the Veteran's statements regarding his inability to work as a result of his service-connected injuries, as well as records from his filing for Social Security Disability (SSD) benefits have reasonably raised the issue of entitlement to a TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations provided are not adequate because they do not provide the necessary information needed to adjudicate the Veteran's claims.

In particular the Veteran's testimony at his November 2016 raised the issue of the adequacy of his examination for his service-connected scaring of the left foot.  The Veteran observed that he has three scars from an in-service procedure on his left ankle, but stated the May 2013 examiner only saw one.  The Veteran is competent to report the number of scars he has on his left foot as it is an observable condition.  The examination report from the May 2013 ankle examination does not detail the number or size of individual scars, but does note that there is a scar.  The May 2013 rating decision indicates the Veteran was rated based on only one scar.  The combination of these facts raises a reasonable question as to whether the May 2013 examiner conducted a thorough examination with regard to the Veteran's scaring on the left foot.  A remand is warranted to obtain a new examination of the Veteran's scarring on the left foot before the issue of entitlement to a initial compensable rating for scaring of the left foot can be adjudicated. 

Further the Board observes that the Veteran's May 2013 knee examination was not adequate for ratings purposes because it does not note testing in both active and passive ranges of motion.  During the pendency of the appeal, it was determined that a VA joints examination must, if possible, include testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  While the examination notes that the Veteran reported he could not stand during examination, thus precluding testing of the left knee in a weight-bearing position, it did not preclude active and passive range of motion testing.  Thus, another examination is needed to assess the current severity of the Veteran's left knee disability.

The Board notes that while the May 2013 ankle examination did not fulfill the requirements of a Correia compliant examination, the Veteran's current rating of forty percent is already at the highest allowable schedular rating for an ankle per regulations.  See 38 C.F.R. § 4.68 (2016).  Therefore, a remand for a Correia compliant examination of the left ankle would not serve the Veteran or VA in adjudicating his claim.  However, the Board notes that the Veteran's statements regarding the combined symptoms of his service-connected left ankle and knee disabilities reasonably raise the issue of whether the combined effects of the Veteran's service-connected disabilities may warrant extraschedular consideration.  Therefore, upon remand the examiner for the Veteran's left knee shall be requested to provide an opinion on the combined effects of the Veteran's service-connected disabilities. 

Additionally, the Board notes that the Veteran has not been provided with the applicable VCAA notice or forms to assist in adjudicating his claim for a TDIU.  Upon remand the Veteran should be sent a VCAA notice detailing how to substantiate a claim for TDIU and be provided with a VA Form 21-8940 in connection with the inferred claim.

Finally, the Board notes that there may be outstanding records relevant to the Veteran's claims.  In particular the Veteran made statements regarding his receipt of Social Security Disability (SSD) benefits based on his left ankle disability at his hearing.  The Veteran has provided the letters regarding the grant of SDD benefits, including an initial denial letter from March 1993 (later granted in a September 1993 letter).  While these letters indicated that the Veteran was in receipt of SSD benefits, they did not include the medical records that were used to make the determination of eligibility.  Of note, the March 1993 letter indicated there were records reviewed from the early 1993 from the Bay Pines VA facility and from a Dr. B and a Dr. E.  These records are not part of the claims file, but are relevant to the determination of the Veteran's claim.  VA has a duty to assist the Veteran in obtaining these records, and the claims file does not show that this duty has been met.  Therefore, upon remand, the AOJ shall assist the Veteran in obtaining the medical records associated with this 1993 SSD benefits grant and any other identified outstanding relevant records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his left knee disability, left ankle disability, and left foot scaring.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  The Veteran should also be provided releases for the sources identified in the March 1993 SSD letter, Dr. B and Dr. E.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  Obtain any outstanding VA treatment records of the Veteran, including those from the Bay Pines VA facility in February 1993 referenced by the March 1993 SSD letter. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

4.  Request, directly from the Social Security Administration (SSA), complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran, as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

5.  Complete any development necessary to adjudicate the Veteran's claim of TDIU.

6.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected scaring of the left foot disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner is requested to provide a detailed report noting all the scars on the Veteran's left foot related to his active service.  The examiner should note the number, location and size of the scars on the left foot; as well as opine as to whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.

7.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left knee disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

The examiner is requested to comment on the functional impairment caused by the Veteran's combination service-connected disabilities, and how that affects his ability to engage employment-related activities.  

The supporting rationale for all opinions expressed must be provided.

8.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




